Citation Nr: 0947980	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-04 978	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability. 
 
2.   Entitlement to service connection for a low back 
disorder. 
 
3.  Entitlement to service connection for bilateral ankle 
disability. 
 
4.  Entitlement to service connection for a bilateral knee 
disorder. 
 
5.  Entitlement to service connection for bilateral hip 
disability. 
 
6.  Entitlement to service connection for rectal disorder. 
 
7.  Entitlement to service connection for urinary 
incontinence. 
 
8.  Entitlement to service connection for erectile 
dysfunction. 
 
9.  Entitlement to service connection for residuals of penis 
surgery. 
 
10.  Entitlement to special monthly compensation based on 
loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
April 1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a June 2007 
rating decision of VA Regional Office (RO) in Waco, Texas 
that denied service connection for all of the claimed 
disorders on the title page of this decision.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1972 to April 1975.

2.  On August 20, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative. 38 C.F.R. § 20.204.  
In the present case, the appellant affirmatively withdrew 
this appeal by requesting in a letter received in August 2009 
that the appeal process be stopped.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

In this case, the Board has carefully reviewed the 
appellant's communications.  In the August 2009 letter he 
reported that in 2008 he had ordered VA to stop the appeal 
process, that he had written other correspondence regarding 
the failure to comply with his demands and that the case 
should be closed so that his lawyer could look into the 
matter.  We find the communication to be a clear expression 
of the intent to withdraw the appeal.




ORDER

The appeal is dismissed.


		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


